UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6005


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BENJAMIN LUEVANO BELTRAN, a/k/a Benji Beltran,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    Norman K. Moon, District
Judge. (6:07-cr-00012-nkm-mfu-1; 6:08-cv-80119-nkm-mfu)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Luevano Beltran, Appellant Pro Se.        Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Benjamin Luevano Beltran seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2009) motion.          The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The    magistrate     judge      recommended        that   relief      be    denied      and

advised Beltran that the failure to file timely objections to

this recommendation could waive appellate review of a district

court    order     based    upon      the    recommendation.            Despite       this

warning,    Beltran      failed      to    object    to    the   magistrate        judge’s

recommendation.

            The     timely       filing      of     specific     objections         to    a

magistrate       judge’s    recommendation           is    necessary        to    preserve

appellate review of the substance of that recommendation when

the     parties     have      been        warned     of    the    consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas     v.     Arn,   474   U.S.       140    (1985).

Beltran has waived appellate review by failing to timely file

specific objections after receiving proper notice.                          Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in   the       materials




                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3